DETAILED ACTION
This office action is in response to communication filed on 01/11/2021. Claims 1, 11, 14-16 and 18 have been amended. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art Oshima et al. Pub. No. 2009/0131010.
Fig. 5 of Oshima et al. discloses an apparatus comprising: an analog-to-digital converter (ADC 400) having an input to receive an analog signal and (analog input of 411) an output to provide a digital (digital output of 411) representation of the analog signal (analog input of 411); and a calibration circuitry (420, 421, 410) coupled to an output of the ADC (output of 411), wherein the calibration circuitry ((420, 421, 410) includes a multiplexer (420, 421) coupled to the output of the ADC (output of 411), wherein the multiplexer (420, 421) is to select between a first calibration mode (ENI and CAL; paragraph 0066)and second calibration mode ( ENIb and CAL; paragraph 0066).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein an output of the calibration circuitry is coupled to a second input of the ADC, wherein the output of the calibration circuitry is to adjust a delay of a sampling clock to the ADC.
With respect to claim 12, in addition to other elements in claim, prior arts considered individual or combination does not teach: wherein the first calibration circuitry is to receive the first digital representation and an output of the second calibration circuitry, wherein the first calibration circuitry is to generate a first sampling control for the first ADC, wherein the second calibration circuitry 
With respect to claim 18, in addition to other elements in the claim, prior art considered individual or combination does not teach , wherein an output of the calibration circuitry is coupled to a second input of the ADC, wherein the output of the calibration circuitry is to adjust a delay of a sampling clock to the ADC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

2/24/2021
/LINH V NGUYEN/
Primary Examiner, Art Unit 2845